Citation Nr: 1031664	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of fracture and chip dislocation of the left hip, with 
osteoarthritis, prior to June 10, 2005.

2.  Entitlement to a rating in excess of 20 percent for residuals 
of fracture and chip dislocation of the left hip, with 
osteoarthritis, beginning June 10, 2005.

3.  Entitlement to an increased (compensable) rating for 
residuals of a simple fracture of the left patella.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from May 1975 to October 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from 
June 2005 and July 2006 rating decisions.  In the June 2005 
rating decision, the RO denied the Veteran's claims for a rating 
in excess of 10 percent for fracture and chip dislocation of the 
left hip, with osteoarthritis, and a compensable rating for 
simple fracture of the left patella.  In June 2005, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in January 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2006.

In the July 2006 rating decision, the RO denied the Veteran's 
claim for a TDIU.  In September 2006, the Veteran filed an NOD.  
An SOC was issued in November 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9) in February 2007.

By rating decision in June 2009, the RO granted a 20 percent 
rating for fracture and chip dislocation of the left hip, with 
osteoarthritis, effective June 10, 2005.  However, inasmuch as a 
higher rating is available for this disability, and the Veteran 
is presumed to seek the maximum available benefit for a 
disability, the Board has characterized the appeal as now 
encompassing the two matters set forth on the title page.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The Board notes that, while the Veteran previously was 
represented by the American Legion, in October 2008, the Veteran 
granted a power-of-attorney in favor of Disabled American 
Veterans (DAV) with regard to the claims on appeal.  The 
Veteran's current representative has submitted written argument 
on his behalf and represented him at his hearing.  The Board 
recognizes the change in representation.

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  During the hearing, the 
Veteran's representative submitted additional medical evidence 
directly to the Board, along with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2009).  

The Board's decision addressing the claims for higher ratings for 
left hip and left knee disabilities is set forth below.  The 
claim for a TDIU is addressed in the remand following the order; 
that matter is being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the current January 2005 claim for increase, and 
prior to June 10, 2005, the Veteran's service-connected right hip 
disability was manifested by no more than slight overall hip 
disability.

3.  Since June 10, 2005, the Veteran's service-connected left hip 
disability has been manifested by no more than overall moderate 
hip disability.

4.  Pertinent to the current January 2005 claim for increase, the 
Veteran's service-connected left knee disability, shown to 
involve degenerative arthritis, has been manifested by left knee 
flexion greater than 45 degrees, and painful motion, but no 
limitation of extension, instability or subluxation, or other 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of fracture and chip dislocation of the left hip, with 
osteoarthritis, prior to June 10, 2005, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5003, 5250, 5252, 5255 (2009).

2.  The criteria for a rating in excess of 20 percent for 
residuals of fracture and chip dislocation of the left hip, with 
osteoarthritis, from June 10, 2005, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5003, 5250, 5252, 5255 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 10 percent, but no higher, rating for residuals of 
simple fracture of the left patella are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5257, 5258 5260, 5261 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate a claim for an increased 
rating, generally, as well as what information and evidence must 
be submitted by the appellant, and what information and evidence 
would be obtained by VA.  The June 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the January 2005 letter.  

The Board notes that, while the January 2005 letter provided the 
Veteran general notice regarding VA's assignment of disability 
ratings, generally, the Board notes that there is no letter that 
meets the Dingess/Hartman notice requirements as regards VA's 
assignment of effective dates.  However, the lack of such a 
letter is not shown to prejudice the Veteran in this case.  In 
this regard, the November 2007 SOC provided the Veteran with 
general information pertaining to the assignment of disability 
ratings and effective, as well as the specific criteria for 
evaluating the disability under consideration, and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.

Moreover, after issuance of the SOC, and opportunity for the 
Veteran to respond, the claim on appeal was readjudicated in a 
June 2009 supplemental SOC (SSOC) and, subsequently, in a 
May 2010 SSOC.  Hence, the Veteran is not shown to be prejudiced 
by the timing, form or content of the above-described notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service and VA 
treatment records, and the reports of May 2005 and July 2008 VA 
examinations.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's Board hearing, 
along with various written statements provided by the Veteran, 
and by his representative, wife, and friends, on his behalf.  The 
Board also finds that no additional RO action to further develop 
the record in connection with the claims for increased ratings 
for the Veteran's left hip and left knee disabilities is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters herein decided, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II. Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart, 21 Vet. App. at 509-10.  Each following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In this case, each disability for which the Veteran seeks a 
higher rating is musculoskeletal.  When evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

A.  Left Hip

Historically, by rating action of April 1978, the RO granted 
service connection and assigned an initial 10 percent rating for 
residuals of fracture with chip dislocation of the left hip 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255.  The 
Veteran filed his current claim for an increased rating in 
January 2005.  In the June 2005 rating decision on appeal, the RO 
continued the 10 percent rating, and, by rating decision in June 
2009, granted a 20 percent rating for the disability (also under 
DC 5255), effective June 10, 2005.

DC 5255 provides for assignment of ratings in evaluating 
impairment of the femur.   Malunion of the femur warrants a 10 
percent rating for slight knee or hip disability, a 20 percent 
rating for moderate knee or hip disability, and a 30 percent 
rating for marked knee or hip disability.  A 60 percent rating is 
warranted for either fracture of surgical neck of the femur with 
false joint, or for fracture of shaft or anatomical neck of the 
femur with nonunion, without loose motion, and weight-bearing 
preserved with the aid of a brace.  An assignment of an 80 
percent rating is warranted for a spiral or oblique fracture of 
shaft or anatomical neck of the femur, with nonunion, and loose 
motion.  38 C.F.R. § 4.71a, DC 5255.

The Board also notes the provisions of DC 5252, which provide 
ratings based on limitation of flexion of the thigh.  A 10 
percent disability rating is for flexion of the thigh that is 
limited to 45 degrees; a 20 percent rating is for flexion of the 
thigh that is limited to 30 degrees; a 30 percent rating is for 
flexion of the thigh that is limited to 20 degrees; and a 40 
percent rating is for flexion of the thigh that is limited to 10 
degrees.  38 C.F.R. § 4.71a, DC 5252.  Also, DC 5250 provides for 
rating the hip on the basis of ankylosis.  See 38 C.F.R. § 4.71a, 
DC 5250.

In this case, the report of a May 2005 VA examination indicates 
that the Veteran's weight-bearing was normal.  Testing of active 
range of motion against gravity showed left hip flexion from 0 to 
120 degrees, with pain beginning at 110 degrees and ending at 120 
degrees; extension from 0 to 30 degrees;  abduction from 0 to 45 
degrees; adduction from 0 to 25 degrees; internal rotation from 0 
to 40 degrees; and external rotation from 0 to 60 degrees.  On 
all motions, the examiner noted that there was no loss of 
movement with repetitive use.  There was no loss of bone or part 
of bone noted, and no joint ankylosis.  The Veteran was noted to 
have painful movement of the left hip with flexion, and it was 
noted that X-rays taken in February 2005 indicated degenerative 
changes involving the left hip.  The examiner commented that such 
degenerative changes were compatible with aging and not severe 
enough to be 29 years post traumatic.  The diagnosis was mild 
degenerative joint disease of the left hip.  

A January 2006 VA treatment note indicates that the Veteran 
reported having left hip pain on and off for two years, and 
taking Tylenol with variable relief.  He was noted to have a 
history of degenerative joint disease of the left hip, and to be 
using a cane to ambulate.  The examiner noted there was full 
range of motion in the joint, though with mild pain. 

A December 2006 VA treatment note indicates that the Veteran 
presented with complains of left hip pain, reported that he 
worked standing on his feet 6 to 8 hours as a butcher, and that 
he had fallen on his hip secondary to pain approximately three 
days before.  Examination revealed that the Veteran's gait was 
steady with a cane, and that he had full range of motion, and no 
point tenderness, of the bilateral hips. He was diagnosed as 
having left hip pain.  

A January 2007 VA treatment note indicates that the results of 
the Veteran's December 2006 X-rays revealed no evidence of acute 
fractures or dislocations, and moderate degenerative changes with 
narrowing of the medial and patellofemoral joint compartments and 
osteophytes in the articular surfaces in the tibial spines.  Such 
X-rays also revealed severe degenerative changes with areas of 
sclerosis and subchondral cystic changes in the femoral head, 
most likely secondary to degenerative changes, but with a small 
component of associated avascular necrosis not excluded.  

A January 2007 VA orthopedic note indicates that the Veteran had 
a medical history of severe degenerative joint disease of the 
left hip with marked restriction of motion.  

A March 2007 VA treatment note indicates that the Veteran 
reported that the pain in his left hip had become so severe over 
the past 6-month to one-year period that he required crutches to 
walk and had difficulty with his job.  He was noted to have 
tenderness to palpation of the left hip with severe restriction 
of motion due to pain, and it was noted that X-rays showed severe 
degenerative joint disease of the left hip.  The Veteran was 
assessed as having severe degenerative joint disease of the left 
hip, now so severe that the Veteran was unable to walk most of 
the time without aid.  

The report of a July 2008 VA orthopedic examination indicates 
that the Veteran reported intermittent,  but frequent, use of 
crutches for walking.  He stated that he was able to stand for 15 
to 30 minutes and walk one-quarter of a mile.  Active range of 
motion testing against gravity revealed left hip flexion from 0 
to 65 degrees, extension from 0 to 10 degrees, external rotation 
from 0 to 30 degrees, internal rotation from 0 to 20 degrees, 
abduction of 0 to 15 degrees, and adduction from 0 to 25 degrees.  
The examiner noted that there was no loss of movement with 
repetitive use.  There was no ankylosis, and X-rays were noted to 
reveal moderate degenerative joint disease of the left hip.  

During his March 2010 Board hearing, the Veteran testified that 
his hip pain interrupted his sleeping, and that he could no 
longer work in his occupation as a meat cutter because he could 
not stand for very long.  He also testified that he had throbbing 
hip pain, and that his hip joint occasionally "popped," which 
caused him to fall.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that a rating greater than 10 
percent for the Veteran's left hip disability is not warranted at 
any time prior to June 10, 2005, and that a rating greater than 
20 percent for the disability is not warranted at any time since 
June 10, 2005.

The evidence shows the Veteran's left hip disability to be 
"slight," rather than "moderate," prior to June 10, 2005.  The 
report of the May 2005 VA examination indicates slightly less 
than normal left hip flexion, with pain at 110 degrees, and 
abduction against gravity normal, and no additional loss with 
repetitive use.  May 2005 X-ray reports indicate "mild" 
degenerative joint disease of the left hip, and the May 2005 VA 
examiner commented that such degenerative changes were, in fact, 
compatible with aging, and diagnosed the Veteran as having 
"mild" degenerative joint disease of the left hip.  In light of 
the medical evidence, the Board finds that, prior to June 10, 
2005, the Veteran's hip disability was best characterized as 
"slight" under the provisions of DC 5255.

The Board has also considered the provisions of DC 5252.  
However, even taken into consideration the extent of functional 
loss due to pain, weakness, excess fatigability, incoordination, 
or other such factors, the Veteran's flexion of the thigh was not 
limited to 30 degrees or less at any point prior to June 10, 
2005.  Thus, a higher rating under that code is not assignable.

Beginning June 10, 2005, the evidence has shown the Veteran's 
left hip disability to be "moderate" overall.  In January 2006, 
the left hip joint had full range of motion, though with mild 
pain, and full range of motion was again noted in December 2006.  
In January 2007 the Veteran's medical history was noted to 
include "marked" restriction of motion, and in March 2007, the 
Veteran was noted to have had "severe" restriction of motion 
due to pain.  However, neither the January 2007 nor the March 
2007 VA notes indicate any actual measurements of range of hip 
motion, and the Board notes that, on objective testing, the 
Veteran's hip flexion has been limited, at most, to 65 degrees, 
with no loss of movement with repetitive use.  These findings , 
which does not indicate "marked" or "severe" restriction of 
motion.

The Board notes that in March 2007 the Veteran was assessed as 
having severe degenerative joint disease of the left hip, noted 
to be so severe that the Veteran was unable to walk most of the 
time without aid, and that in July 2008 the Veteran reported 
intermittently, but frequently, using crutches for walking, and 
not being able to stand for more than 15 to 30 minutes or walk 
more than one-quarter of a mile.  The Board further notes that, 
beginning January 2007, the medical evidence has been mixed as to 
the severity of the degenerative changes to the left hip shown by 
X-ray.  The Veteran was assessed as having "severe" 
degenerative joint disease of the left hip, pursuant to X-ray 
reports, in January and March 2007 VA treatment records, while he 
was assessed as having "moderate" degenerative joint disease, 
pursuant to X-ray results, in the report of the July 2008 VA 
orthopedic examination.  

However, even considering the Veteran's reports that he requires 
the use of assistive aids when walking and can only stand for 15 
to 30 minutes, as well as the medical evidence indicating either 
"severe" or "moderate" degenerative joint disease of the left 
hip, for the reasons described above-including the fact that 
objective range of motion testing has shown moderately restricted 
range of motion of the hip-the Board finds that the objective 
medical evidence does not show "marked" left hip disability.  

Moreover, the record does not reflect fracture of the surgical 
neck of the femur with false joint, fracture of shaft or 
anatomical neck of the femur with non-union and weight-bearing 
preserved with the aid of a brace, or a spiral or oblique 
fracture of shaft or anatomical neck of the femur with nonunion 
and loose motion.  Thus, a rating in excess of 20 percent for the 
Veteran's left hip disability under DC 5255, at any time since 
June 10, 2005, is not warranted.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for higher rating.  The 
record has consistently shown no ankylosis of the left hip, and 
the most to which the Veteran's left hip flexion has been limited 
is 65 degrees with no loss of motion of repetitive use.  Even 
considering pain and other such relevant factors under 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, the Veteran's flexion has never been 
limited to 20 degrees or less.  Therefore, a rating in excess of 
20 percent under either DC 5250 or 5252 is not warranted.  are 
not assignable.  The disability also has not been shown to 
involve any factors that warrant evaluation under any other 
provision of VA's rating schedule.  

For all the foregoing reasons, the Board finds that there is no 
basis for any additional staged rating of the Veteran's left hip 
disability, pursuant to Hart, and that the claims for higher 
ratings prior to and from June 10, 2005, must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.  Left Knee

Historically, by rating action of April 1978, the RO granted 
service connection and assigned an initial noncompensable (0 
percent) rating for simple fracture of the left knee pursuant to 
38 C.F.R. § 4.71a, DC 5257.  The Veteran filed his current claim 
for an increased rating in January 2005.  In the June 2005 rating 
decision on appeal, the RO continued the noncompensable rating 
pursuant to DC 5257.

Under DC 5257, other impairment of the knee, such as recurrent 
subluxation or lateral instability, is rated as 10 percent 
disabling when slight, 20 percent disabling when moderate, and 30 
percent disabling when severe.  See 38 C.F.R. § 4.71a, DC 5257.

At the outset, the Board notes that, based on the evidence of 
record, discussed in detail below, neither instability nor 
recurrent subluxation of the left knee, even to a mild extent, 
has been shown.  Therefore, a compensable rating for the 
Veteran's left knee disability under DC 5257 is not warranted.  
See 38 C.F.R. § 4.31.

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical history, 
his current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

In this case, as discussed below, the Veteran's left knee 
disability has resulted in a diagnosis of degenerative arthritis; 
hence, evaluation of the claim under diagnostic codes pertinent 
to degenerative arthritis is appropriate.  

Under DC 5003, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint involved.  
38 C.F.R. § 4.71a, DC 5003.

Standard range of knee motion is from 0 degrees (on extension) to 
140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when flexion 
is limited to 60 degrees.  A rating of 10 percent requires 
limitation of flexion to 45 degrees.  A rating of 20 percent 
requires limitation of flexion to 30 degrees, and a rating of 30 
percent requires limitation of flexion to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees.  A rating of 20 percent requires 
limitation of extension to 15 degrees.  A rating of 30 percent 
requires limitation of extension to 20 degrees.  A rating of 40 
percent requires limitation of extension to 30 degrees, and a 
rating of 50 percent requires limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 
5261 (limitation of extension of the leg) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9- 2004; 69 Fed. 
Reg. 59,990 (2004).

Also, for degenerative arthritis, when the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under DC 5003.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.

In this case, the report of a May 2005 VA examination reflects 
that the Veteran had active flexion of the left knee from 0 to 
140 degrees, with no additional loss of motion on repetitive use.  
The Veteran was noted to have had no crepitation, clicks, snaps 
or instability, but had painful movement and grinding.  It was 
noted that February 2005 VA X-rays showed mild bilateral 
degenerative joint disease of the knees.   

A January 2006 VA treatment record indicates that the Veteran 
complained of on and off knee pain, and it was noted that he had 
full range of motion of the left knee, with crepitus but no 
effusion or warmth.  

A December 2006 VA treatment note indicates that the Veteran 
complained of left knee pain, and that he had full bilateral knee 
range of motion without edema, discoloration, erythema, warmth, 
or effusion.  X-rays showed moderate degenerative changes of the 
left knee joint.  

A March 2007 VA treatment note indicates that the Veteran's left 
knee was positive for crepitus with pain on flexion.  It was 
noted that X-rays showed moderate degenerative joint disease of 
the left knee.  

A June 2007 VA outpatient note indicates that the Veteran 
complained of left knee pain, and that the left knee was warm and 
swollen, with non-pitting edema noted to the left knee, leg and 
foot.  

The report of a July 2007 VA magnetic resonance imaging (MRI) 
examination indicates findings of osteophyte formation and 
thinning of cartilage along the distal articular surfaces of both 
the medial and distal lateral femoral condyle.  It also states 
that a probable, tiny, anteriorly displaced tear involving the 
anterior aspect to the anterior horn of the medial meniscus, and 
some mild increased signal intensity at the level of the distal 
medial collateral ligament, which was noted to possibly represent 
a strain of the ligament, although both collateral ligaments and 
cruciate ligaments appeared to be intact.  

The report of a July 2008 VA examination indicates that the 
Veteran had an antalgic gait, and that his active flexion against 
gravity was from 0 to 140 degrees, with no additional loss of 
motion on repetitive use.  There was no inflammatory arthritis 
and no joint ankylosis.  X-rays indicated the impression of very 
mild degenerative joint disease of the left knee. 

During his March 2010 Board hearing, the Veteran testified that 
his knee popped, gave way, swelled, ached, and throbbed.  

Considering the pertinent facts in light of the governing legal 
authority, the Board finds that there is no basis for assignment 
of a compensable rating for the Veteran's left knee disability 
under DC 5260 or DC 5261.  Pertinent to the current claim for 
increase, the evidence reflects that right knee flexion has been 
limited, at worst, to 140 degrees, with no change in range of 
motion on repetitive testing.  Thus, the Veteran's flexion 
measurements are consistent with no more than a 0 percent 
(noncompensable) rating under DC 5260.

Furthermore, during the time period relevant to this appeal, 
there has been no evidence of limitation of extension of the left 
knee.  Hence, the extension measurements are also consistent with 
no more than a 0 percent (noncompensable) rating under DC 5261.

However, resolving reasonable doubt in the Veteran's favor, the 
Board finds that the record presents a basis for a 10 percent, 
but no higher, rating for the Veteran's left knee disability 
under DC 5003.  While the record has generally shown full range 
of motion of the Veteran's left knee joint, his ability to flex 
his left knee has been limited by pain and crepitus with flexion, 
and occasional swelling noted on examination.  

The Board observes that, given the Veteran's painful-albeit, 
noncompensable-left knee motion, and other symptoms, the 10 
percent rating assigned is be consistent with DeLuca and 38 
C.F.R. §§ 4.40 and 4.45, as well as the intention of the rating 
schedule to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  See 38 C.F.R. § 4.59.  
However, the medical evidence reflects that no higher rating is 
assignable, even when functional loss due to pain, weakness and 
other factors is considered.  In this regard, the Board again 
notes that, after repetitive range of motion testing of the left 
knee, flexion has been limited to no more than 140 degrees, and 
there has been no limitation of extension.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability that provide for more 
than a 10 percent rating, but finds that no other diagnostic code 
provides a basis for higher rating.  In this regard, ankylosis of 
the left knee, dislocation of the semilunar cartilage, or 
impairment of the tibia and fibula impairment are not shown.  See 
38 C.F.R. § 4.71a, DCs 5256, 5258, and 5262.  The disability also 
has not been shown to involve any factor(s) that warrant 
evaluation of the disability under any other provision(s) of VA's 
rating schedule.

In reaching the above determinations, the Board has favorably 
applied the benefit-of-the-doubt doctrine in reaching the 
decision to award a 10 percent rating, but finds that the 
preponderance of the evidence is against assignment of any higher 
rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 10 percent for residuals of fracture and 
chip dislocation of the left hip, with osteoarthritis, prior to 
June 10, 2005, is denied.

A rating in excess of 20 percent for residuals of fracture and 
chip dislocation of the left hip, with osteoarthritis, from June 
10, 2005, is denied.

A 10 percent rating for residuals of simple fracture of the left 
patella is granted, subject to the legal authority governing the 
payment of compensation benefits.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

With respect to the claim for a TDIU, the Veteran has been 
granted service connection for fracture and chip dislocation of 
the left hip, with osteoarthritis (rated as 20 percent 
disabling), and simple fracture of the left patella (now rated as 
10 percent disabling); the combined rating is 30 percent.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  

However, in exceptional circumstances, where a veteran does not 
meet the aforementioned percentage requirements, a total rating 
may nonetheless be assigned-pursuant to specifically prescribes 
procedures-upon a showing that the individual is unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§ 4.16(b) (2009).

In this case, while the Veteran does not meet the percentage 
criteria of 38 C.F.R. § 4.16(a)-no single disability rated as 
60 percent or more, and the combined rating not 70 percent or 
more-the record contains includes evidence indicating that the 
Veteran is unemployable, at least in part, due to his service-
connected disabilities.  

The July 2008 VA examiner opined that the Veteran was 
unemployable due to his degenerative joint disease of the left 
hip and left knee, as his lifelong job had been as a meat cutter, 
which was a job that could not be done easily sitting.  

The record also includes a copy of a Social Security 
Administration (SSA) determination, dated in December 2007, which 
indicates that the Veteran claimed disability due to degenerative 
bone disease, knee and hip problems, rheumatoid arthritis, and 
high blood pressure.   The determination indicates that the 
Veteran was awarded SSA disability benefits because he could not 
stand or walk for over one hour during an 8-hour workday, and 
therefore could not perform at any exertional level.   

Further, the Veteran has also submitted written statements from 
his wife and friends, dated in September 2008 and March 2010, 
respectively, which indicate that the Veteran has become more 
restricted in his physical activities throughout the years, that 
he is unable to stand or walk for very long, and that he can no 
longer lift heavy items.  They also state that it has been harder 
for him to get out of chairs, and that his wife sometimes has to 
assist him in putting on his socks. 

Given all the foregoing, the Board finds that a medical opinion-
based on full consideration of the Veteran's documented medical 
history and lay assertions-as to whether he is rendered 
unemployable solely as a result of his service-connected 
disabilities is needed to resolve the claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examiner should clearly 
opine whether the Veteran's service-connected disabilities, 
either individually or in concert, render him unable to obtain or 
retain substantially gainful employment.

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for the scheduled VA examination, without good cause, shall 
result in denial of the claim for a TDIU (which is considered a 
claim for increase).  See 38 C.F.R. § 3.655(b) (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to the scheduled 
examination, the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim remaining on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  The 
RO should also ensure that its notice to the Veteran meets the 
requirements of the decision in Dingess/Hartman (cited above)-
particularly as regards VA's assignment of effective dates, as 
appropriate. 

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim remaining on appeal.  The 
RO's adjudication of the claim should include consideration of 
all evidence added to the record since the RO's last adjudication 
of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should send a letter to the 
Veteran requesting that the Veteran provide 
information and, if necessary, authorization, 
to enable it to obtain any additional 
evidence pertinent to the remaining claim for 
a TDIU that is not currently of record.  

The RO's letter should explain how to 
establish entitlement to a TDIU, as well as 
the evidence that will be obtained by VA and 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.  The RO 
should also ensure that its letter meets the 
requirements of Dingess/Hartman (cited 
above), particularly as regards VA's 
assignment of effective dates, as 
appropriate.

The RO should clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should render an opinion, based 
upon review of the record and consistent with 
sound medical principles, as to whether-
without regard to the Veteran's age or 
impairment due to nonservice-connected 
disabilities-it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected disabilities, either individually 
or in concert, render him unable to obtain or 
retain substantially gainful employment.

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the opinion reflected in the July 
2008 VA examination report, the SSA opinion 
and supporting records, and statements by the 
Veteran, his wife, and friends.  

The physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a TDIU.  If the 
Veteran fails, without good cause, to report 
to the scheduled examination, in asjudicating 
the claim for a TDIU, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim for increase in light of 
pertinent evidence and legal authority, to 
particularly include addressing whether the 
procedures for assignment of a TDIU on an 
extra-achedular basis, pursuant to the 
provisions of 38 C.F.R. § 4.16(b), are met.
 
7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
38 C.F.R. § 4.16(b), along with clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


